I think we need go no further in this case than to cite as authority the case of State, ex rel. Ship Canal Authority, v. Lancaster, as Clerk, etc., 125 Fla. 464, 170 So. 126, cited in the foregoing opinion, wherein we held that the Clerk of the Circuit Court is without such interest in the subject matter involved as would enable him to set up the unconstitutionality of the statute as a ground for refusing to carry out the ministerial duties imposed upon him thereby.
  WHITFIELD, J. concurs. *Page 219